Biggs, J.
(dissenting). — My associates decide that in a proceeding to revive a judgment rendered by a justice of the peace there can be no change of venue. To this I can not agree. The statute provides that in “any civil cause” pending before a justice of the peace either party shall be entitled to a change of venue. (R. S. 1889, sec. 6240.) That a scire facias to revive a judgment is a civil suit or civil action, has been decided by all of the appellate courts of the state. Milsap v. Wildman, 5 Mo. 425; State v. Hoeffner, 124 Mo. 488; Simpson v. Watson, 15 Mo. App. 425; Walsh v. Bosse, 16 Mo. App. 231; Wolf v. Schaeffer, 4 Mo. App. 367; Kratz v. Preston, 52 Mo. App. 251. All of the foregoing cases treat the proceeding as any other suit or action, and rightfully so, since the defendant may plead in bar of the action payment, compromise or release of the original judgment, and if the plea is sustained the original judgment is thereby extinguished, and if it is not sustained the judgment of revival is regarded as a new judgment. In the trial of the issue either party is entitled to a jury.
These things necessarily convert the proceeding into “a civil cause” or “civil action” which has been defined to be a “legal prosecution in an appropriate court by a party complainant against a party defendant to obtain the judgment of that court in relation to some rights claimed to be secured or some remedy claimed to be given by law to the party complaining.”
It seems to me that the opinion of my associates in *525this case is diametrically opposed to the decisions in the foregoing eases, and I therefore ask that the cause be certified to the supreme court.